  4:18-cr-03141-RGK-CRZ Doc # 54 Filed: 04/13/21 Page 1 of 2 - Page ID # 178




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                               4:18CR3141

       vs.
                                                                 ORDER
RANETTE D. HAUSER,

                     Defendant.


       In light of Chief Judge Gerrard’s opinion in United States v. Jenkins, 4:15CR3079,
(Filing no. 88), I find and conclude that the defendant has exhausted her administrative
remedies. Therefore,

      IT IS ORDERED that:

       1.      The motion for compassionate release (Filing 53) shall be restricted but
available to the parties and the court (including the Probation Officer).

      2.     The Federal Public Defender or his designee is appointed to represent the
defendant.

        3.    A United States Probation Officer for the District of Nebraska shall as soon
as reasonably possible obtain the defendant’s medical records from the Bureau of Prisons,
file those medical records as sealed documents in this case, and provide copies to counsel
for the government and counsel for the defendant. The Probation Officer shall also file as
a restricted document his or her recommendations and evaluation after reviewing the
defendant’s medical records including but not limited to the inmate’s proposed release
plan, his adjustment while in prison and any other information deemed helpful by the
probation officer. The recommendations and evaluation of the probation officer shall be
provided to counsel when the Probation Officer submits that document for filing.
  4:18-cr-03141-RGK-CRZ Doc # 54 Filed: 04/13/21 Page 2 of 2 - Page ID # 179




       4.     Fourteen calendar days after the submission of the recommendations and
evaluation described in paragraph 3, the government shall submit a responsive brief. The
defendant through her counsel may submit a reply brief within ten calendar days after the
government’s responsive brief. Unless otherwise ordered, upon receipt of the defendant’s
reply brief or upon the expiration of the time for reply, the matter shall be deemed
submitted. The briefs may be filed as restricted documents.

      5.     The Clerk’s office shall provide a copy of this order to the Federal Public
Defender, the United States Attorney, and Supervising United States Probation Officer
Aaron Kurtenbach.

      Dated this 13th day of April, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
